Citation Nr: 9915878	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  07-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, manifested by bilateral hip pain, stiffness, and 
leg cramps.  

2.  Entitlement to an evaluation in excess of 10 percent for 
status post removal of osteochondroma of the left proximal 
tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for a period of 
approximately 20 years before retiring in May 1993.  He 
served in the Southwest Asia Theater during the Persian Gulf 
War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

With regard to the service connection issue for a bilateral 
hip disorder, it is noted that the veteran's disability claim 
at the time of separation from service referred to 
degenerative joint disease of the back, knees, hips, and 
ankles.  This issue was developed as entitlement to service 
connection for arthritis of multiple joints.  After the 
December 1993 rating action, in a VA FORM 21-4138, filed as a 
Notice of Disagreement in February 1994, the veteran 
disagreed with that determination, specifically referring to 
the denial of arthritis of the hips.  In August 1997, the RO 
denied service connection for arthritis of the hips.  In 
another VA FORM 21-4138, filed in October 1997, the veteran 
cited more specifically a disability of the hips manifested 
by bilateral hip pain and joint stiffness.  In August 1998, 
the RO denied service connection for an undiagnosed illness 
manifested by swelling of joints/arthralgia, not otherwise 
specified, and leg cramps to include hip pain and joint 
stiffness.  Thus, it is the Board's conclusion that the issue 
is most accurately reflected as shown on the front cover.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing, 
nor is there a basis for a legal presumption, that the 
veteran has a bilateral hip disorder, manifested by pain, 
joint stiffness and leg cramps, that is related to service.  

2.  Residuals of status post removal of osteochondroma of the 
left proximal tibia include subjective complaints of pain 
with discomfort localized beneath the patella; recent 
examination revealed no atrophy or swelling, and range of 
motion was full.  Stability testing was negative, but there 
was evidence of crepitus and discomfort with decompression of 
the patella while contracting the quadriceps (consistent with 
patellofemoral syndrome); there was no evidence of 
fatigability, incoordination, or weakened movement.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hip 
disorder manifested by pain, joint stiffness, and leg cramps, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of status post residuals of removal of 
osteochondroma of the left proximal tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5256-5263 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Factual Background

The service medical records reflect that the veteran was seen 
for complaints of pain in multiple joints, to include the 
hips, in September 1989.  He gave a past history of arthritis 
with no swelling.  No hip disorder was diagnosed.  Additional 
hip problems were not noted in the service records and no 
bilateral hip disorder was diagnosed.  Additionally, there 
was no report of joint swelling or leg cramps, and no chronic 
illness manifested by arthralgia.  

Post service medical records include VA and clinical records 
as provided by Evans Army Hospital in Fort Carson, Colorado, 
and Fitzsimmons Army Medical Center in Aurora, Colorado.  The 
bulk of these record show treatment for disabilities other 
than the hips, but it was noted upon VA examination in August 
1993 that the veteran complained of arthritis of multiple 
joints, to include the hips.  Specifically, he reported 
stiffness in the morning.  Examination reflected full range 
of motion and X-rays were negative.  There was no evidence of 
warmth, swelling, or erythema of any joint.  

Army facility X-rays of the hips in August 1994 were 
negative.  In February 1995 at the Evans Army Hospital, 
however, it was noted that the veteran had arthralgia and leg 
cramps.  In April 1995, arthralgia without arthritis was 
reported.  

Upon VA examination in February 1998, the veteran complained 
of hip pain since 1991.  He had had no specific injury and no 
specific diagnosis had been made.  He had taken anti-
inflammatory medications.  There had been no change in his 
symptoms for over 7 years.  Currently, he experienced 
discomfort over the anterior groin, lateral trochanter, and 
posterior aspect of his hips.  The right and left were 
approximately equal.  The symptoms were provoked by standing 
for 16 to 18 hours at a time or by constantly moving at work.  
He walked around for 6 hours at a time at work.  He had had 
to give up some of his personal activities.  

Examination showed that there was no evidence of atrophy or 
swelling in the lower extremities.  With reference to his 
bilateral hips, he had full range of motion.  The veteran 
indicated some provocation of groin pulling with abduction.  
X-rays of the hips and femoral heads were normal.  The 
examiner observed the veteran walking for 100 feet with no 
indication of weakened movement, fatigability, decreased 
strength, or altered range of motion.  X-rays of the hips 
were normal.  The examiner's assessment was bilateral hips 
with discomfort as described with normal examination and 
radiographic evidence of normal anatomy and insufficient 
evidence to make a diagnosis of an acute or chronic disorder 
to date.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

38 C.F.R. § 3.317 (1997) provides, in pertinent part:

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii)	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)	"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, and gastrointestinal signs or symptoms.

Analysis

The evidence does not reflect treatment during service for a 
bilateral hip disorder.  While the post service records do 
include reports of leg cramps and arthralgia in 1995, all 
other examinations, to include X-rays in 1993 and 1998, were 
negative for positive findings regarding the hips.  Clinical 
findings have included full range of motion without evidence 
of warmth, swelling, or erythema.  Therefore, while there was 
as assessment of arthrlagias and leg cramping in 1995, the 
clinical evidence before and since does not show objective 
indications of chronic disability.  Apparently, the report of 
arthralgia and cramping were based on history as given by the 
veteran.  The law requires that there be disability present, 
and that it be represented by objective indications such as 
are perceptible to a physician, or there must be non-medical 
indications that are capable of independent verification.  

No objective indications have been reported; i.e., the 
veteran has been reported to have full range of motion and no 
evidence of atrophy or swelling despite his complaints, of 
pain and stiffness.  Additionally, no non-medical indicators 
have been reported that have independent verification in the 
record.  Mere complaints without any objective verifiable 
evidence of disability is not enough.  There has been no 
objective clinical evidence of disability due to muscle and 
joint aches and pain, such as wincing on use or motion, 
muscle tenderness, swelling, atrophy, or weakness, or joint 
swelling, tenderness, or limitation of motion, or the like, 
to indicate that a disability is present from an undiagnosed 
illness.  

The veteran has asserted that he has a bilateral hip disorder 
of service origin, but as a lay person, he is incapable of 
indicating this, as medical expertise is required.  Espiritu; 
Grottveit, supra.  

Assuming arguendo, that a bilateral hip disorder as 
manifested by pain, joint stiffness, and leg cramps is 
present, the evidence does not show that it has been 
manifested to a degree of 10 percent.  38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.71 (1998).  

As such, the claim must be denied as not well grounded.  
Caluza, supra.  There is neither a current disability shown 
which is related to the service, nor evidence of chronic 
disability which is both from undiagnosed illness and 
manifested to a degree of 10 percent.  

An Increased Evaluation

Factual Background

A review of the service medical records reveals that the 
veteran was seen in December 1973 for left knee pain.  He was 
hospitalized in January-February 1974 and underwent excision 
of an osteochondroma.  In 1981 and 1985, the veteran was seen 
for left knee pain.  In 1985, he also reported popping.  An 
inflamed ligament was diagnosed.  Left knee complaints 
continued in 1989.  The impression was bilateral 
retropatellar pain syndrome.  There was no ligament laxity 
and X-ray was interpreted as normal.  

Upon VA examination in August 1993, clinical findings were 
essentially normal.  Service connection, however, for status 
post removal of an osteochondroma to the left knee in 
December 1993.  A noncompensable rating was assigned, 
effective from June 1, 1993, the date the veteran filed his 
claim.  

In an October 1994 statement, the veteran reported that he 
used a brace for his left knee.  A September 1994 report from 
an army facility hospital reflects the need for a brace and 
the diagnosis of retro patellar pain syndrome.  At the time, 
the veteran reported chronic pain, occasional locking, and 
giving way.  

Upon VA examination in February 1995, the veteran reported 
pain when rising from a squat or with movement after 
prolonged immobilization.  There was daily morning stiffness 
which was worse in the cold weather.  He said that it was 
more difficult to go up stairs than down.  He could walk 
unlimited distances and run 2 miles.  Physical examination 
noted that he was wearing a left knee brace.  He walked 
without a limp and did not have much difficulty rising from a 
chair.  There was mild clicking on passive flexion and 
extension.  A residual surgical scar on the lateral left knee 
was barely visible.  Range of motion of the left knee was 
normal, and he could accomplish a deep knee bend without much 
difficulty.  All ligaments were stable and Lachman's and 
McMurray's tests were negative.  X-ray was normal.  The 
examiner's diagnosis noted the inservice excision of the 
osteochondroma, and residuals as described.  

An August 1997 rating decision resulted in an increased 
evaluation of 10 percent for the service-connected left knee 
disorder.  

Subsequently dated records include a February 1998 VA 
examination report.  The veteran complained of daily left 
knee pain with discomfort localized beneath the patella.  He 
reported that his knee buckled on the stairs, on occasion.  
He stated that there were no particular aggravating factors 
for his pain.  He denied swelling of the knee, but reported 
that he had to give up racquetball.  He experienced increased 
symptoms with walking more than 2 blocks at a time.  He 
stated that he had the most difficult time getting up from a 
kneeling or squatting position.  He reported no treatment for 
his knee since 1995.  

Examination revealed no atrophy or swelling in the lower 
extremities.  He had full range of motion of the left knee.  
Stability testing was negative.  There was evidence of 
crepitus and discomfort with compression of the patella while 
contracting his quadriceps.  This was consistent with 
patellofemoral syndrome.  He was asked to perform 5 deep knee 
bends. The appellant reported increased discomfort in the 
knee occurred by the fourth attempt.  There was no change in 
his range of motion, and there was no evidence for 
fatigability, incoordination, or weakened movement.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Analysis

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id., at 126.  On the 
other hand, where entitlement to compensation has already 
been established, the appellant's disagreement with an 
assigned rating is a new claim for increased based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, rather than provide a 
"staged rating" for discrete intervals during the period 
under appellate review, the RO elected to make the recent 
increased rating awarded retroactive to the earliest 
effective date assignable.  It is evident that the rating 
action by the RO contemplated all the relevant evidence or 
record.  Accordingly, although the RO characterized this 
issue as an "increased rating," the substantive 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process and the Board 
does not find that the claimant will be prejudiced by 
appellate review on the current record.  

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256-5263.  The 
veteran's left knee disability cannot be rated under DC 5256, 
as it does not exhibit ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  He cannot be rated under DC 5258 as 
his disability does not involve semilunar, dislocated 
cartilage, or "locking".  He may be rated under DC 5259, 
but the maximum rating under that code is 10 percent, which 
is his current rating.  A rating under DC 5260, for 
limitation of flexion, would result in a noncompensable 
rating, as would a rating under DC 5261, for limitation of 
extension.  He cannot be rated under DC 5262, as his 
disability does not involve impairment of the tibia or 
fibula, nor can he be rated under DC 5263, as his disability 
does not involve genu recurvatum.  

The Board notes that the veteran's primary complaints have 
been pain and discomfort localized beneath the patella.  Very 
few objective symptoms have been detected during examinations 
as being manifestations of his disability.  Most recently, 
upon examination in February 1998, the examiner noted that 
there was crepitus and discomfort with compression of the 
patella while contracting his quadriceps.  Otherwise, 
however, clinical findings were essentially negative, to 
include the fact that there was no atrophy or swelling, and 
full range of motion of the left knee range of motion.  
Additionally, there was no instability.  

The RO has evaluated the veteran, and assigned a 10 percent 
rating, based on the residuals of removal of an 
osteochondroma, rated as analogy to removal of cartilage, 
semilunar, removal of, symptomatic, which provides for a 10 
percent evaluation.  (DC 5259)  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
and 4.59, in reaching its conclusion in this case.  As it was 
recently noted that there was no evidence of fatigability, 
incoordination, or weakened movement in the left knee, 
additional disability rating under these codes is not 
warranted.  The Board also finds that the current evaluation 
contemplates the symptomatology and resulting impairment 
demonstrated in the medical evidence of record.  The Board 
concurs with the RO that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (1998).  

Accordingly, as current residuals consist primarily of 
crepitus and complaints of discomfort in the patella, an 
evaluation in excess  of the currently assigned rating is not 
warranted.  The evidence in this case is not so evenly 
balanced as to require application of the provisions of 
38 U.S.C.A. § 5107(b) (West 1991).  In addition, the evidence 
does not render a question as to which of two evaluations 
will be assigned, so the provision of 38 C.F.R. § 4.7 are 
also not for application.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral hip 
disorder, manifested by pain, joint stiffness, and leg 
cramps, the appeal is denied.  

A rating in excess of 10 percent for a left knee disorder is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

